Citation Nr: 0603739	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cardiac dysrhythmia 
status post pacemaker insertion.

2.  Entitlement to service connection for ulcers and 
duodenitis.

3.  Entitlement to an initial compensable disability rating 
for hearing loss.

4.  Entitlement to an initial disability rating greater than 
10 percent for benign prostatic hypertrophy with recurrent 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970, 
from June 1974 to June 1976, and from March 1977 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In May 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.

Subsequent to the Board's May 2004 remand, the veteran 
perfected his appeal for entitlement to an initial disability 
rating greater than 10 percent for benign prostatic 
hypertrophy with recurrent prostatitis.  Furthermore, the RO 
granted the veteran's claim for service connection for 
irritable bowel syndrome secondary to service-connected 
anxiety disorder.  As that issue has been granted in full, it 
is no longer on appeal before the Board.

In January 2006, VA received additional evidence from the 
veteran.  Specifically, the veteran submitted a letter from 
his private physician regarding his service-connection claim 
for cardiac dysrhythmia.  The veteran did not submit a waiver 
of RO consideration for this evidence.  Nevertheless, in 
light of the favorable decision regarding the service-
connection claim for cardiac dysrhythmia, the veteran is not 
prejudiced if the Board decides the issue at this time.  

The Board noted in the prior May 2004 remand that the veteran 
indicated in an October 2003 statement that he wished to 
reopen his 1970 claim for trauma to the digestive tract.  The 
veteran also indicated that he wished to reopen claims for 
dizziness and loss of memory.  Finally, the veteran's 
February 2004 statement raises the issue of entitlement to a 
total disability rating based on individual unemployability.  
It does not appear that these issues have been developed or 
adjudicated by the RO.  It does not appear that these issues 
have been addressed.  Therefore, they are therefore referred 
to that office for the appropriate action.

The issues of service connection for ulcers and duodenitis 
and an initial disability rating greater than 10 percent for 
benign prostatic hypertrophy with recurrent prostatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Although there is no evidence of complaints, findings, or 
diagnosis of cardiac dysrhythmia in service, the symptoms 
documented during service, to include, anxiety, chest pains, 
dizziness, and syncope, appear consistent with his post-
service cardiac dysrhythmia and need for a pacemaker.

2.  Findings made in VA treatment records, Social Security 
Administration treatment records, and by the veteran's 
private physician cumulatively show that the veteran's 
cardiac dysrhythmia, diagnosed post-service, is likely 
related to his active military service, as well as his 
service-connected anxiety disorder.  

3.  Audiometric testing in July 2001 revealed Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  

4.  Audiometric testing in June 2005 revealed Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for cardiac dysrhythmia 
status post pacemaker insertion are met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for cardiac dysrhythmia status post pacemaker 
insertion, and for an initial compensable rating for 
bilateral hearing loss has been accomplished.

Through an August 2004 notice letter as well as SSOCs in 
October, November, and December 2005, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims.  As such, the Board finds 
the veteran to be on notice to provide any evidence in his 
possession that pertains to the claims, and on these facts, 
the RO's omission is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 
1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the original rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the SSOCs issued in October, November, 
and December 2005 notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to the claims.  Furthermore, 
in the August 2004 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claims.  After the notice letters and SSOCs the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's VA and non-VA 
medical records, including those from the Social Security 
Administration (SSA) are associated with the claims file.  
The veteran has been afforded a number of VA examinations in 
connection with his claims; the reports of which are 
associated with the claims file. Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim for service connection for 
cardiac dysrhythmia status post pacemaker insertion and an 
initial compensable rating for bilateral hearing loss that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp, 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Service Connection for Cardiac Dysrhythmia
Status Post Pacemaker

The veteran contends that he developed cardiac dysrhythmia 
while he was serving on active duty.  Alternatively, he 
claims that he his service-connected anxiety disorder has 
caused or aggravated his nonservice-connected cardiac 
dysrhythmia status post pacemaker.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

After a longitudinal review of the evidence of record, the 
Board finds that service connection for cardiac dysrhythmia, 
status post pacemaker insertion, is warranted.  In reaching 
this conclusion, the Board first notes that, although the 
service medical records are negative for specific findings of 
a heart disorder during his multiple tours of duty, there are 
findings of dizziness and chest pain.  Furthermore, the 
veteran is service connected for an anxiety disorder.

The post-service medical evidence of record documents the 
veteran's consistent treatment for complaints of chest and 
left arm pain, as well as dizziness.  In a number of 
different VA treatment records, a registered nurse opined 
that the veteran's service-connected anxiety disorder and 
heart dysrhythmia were related.  She further opined that his 
heart disturbance was evident during service.  For example, 
in an August 2003 psychiatric treatment note, the registered 
nurse (RN) noted that the veteran's military claims file 
documented treatment for what appeared to be an anxiety 
disorder.  The RN added that these symptoms actually were 
most likely related to his cardiac dysrhythmia, which had 
been effectively treated with a pacemaker and medications 
through his cardiologist.  She diagnosed the veteran with 
anxiety related to heart disease.

The Board has considered VA treatment records and medical 
records provided by the Social Security Administration (SSA).  
These records cumulatively show medical findings that the 
veteran's cardiac disorder is related to his service-
connected anxiety disorder.  In a January 2001 SSA treatment 
record, the veteran was diagnosed with a disability secondary 
to cardiac dysrhythmia with pacer and rate disturbance of the 
cardiac rate secondary to work stress and anxiety with 
inability to properly adjust pacemaker and medications to 
facilitate normal working conditions.

According to a January 2006 opinion letter, R.T., M.D., the 
veteran's private physician, opined that the symptoms that 
resulted in the veteran's need for a pacemaker had been 
present during his time in the military.  Dr. T. noted that 
the veteran experienced symptoms of dizziness, dyspnea, chest 
pain, syncope, palpitations.  Subsequently, the veteran 
required a pacemaker due to his cardiac rhythm disturbance.

Based on a review of the foregoing evidence, the Board finds 
that service connection for cardiac dysrhythmia status post 
pacemaker insertion is warranted directly to the symptoms 
noted during service.  As noted, the veteran is currently 
service connected for an anxiety disorder that was evident 
during service.  Various medical professionals (VA and non-
VA) have opined that the veteran's cardiac dysrhythmia was 
likely evident during service, and related to his service-
connected anxiety disorder.  Specifically, Dr. T. opined that 
the symptoms that resulted in the veteran's need for a 
pacemaker had been present during his time in the military.  
The Board finds this evidence compelling.  Dr. T.'s January 
2006 opinion supports the findings by the VA registered nurse 
and SSA medical providers.

There is no medical evidence of record that rebuts or 
disputes the findings of the Dr. T., or the VA and SSA 
medical providers.

The Board finds, therefore, that service connection for 
cardiac dysrhythmia status post pacemaker is warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question of service origin, the 
Board finds that the criteria for service connection for 
cardiac dysrhythmia status post pacemaker insertion are met.

III.  Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  

The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

In the March 2002 decision, the RO granted service connection 
for bilateral hearing loss.  The RO found that the veteran 
had a preexisting bilateral hearing loss disorder, which was 
aggravated by military service.  Prior to the decision, the 
evidence of record does not contain an audiologic test that 
is adequate for VA rating purposes.

A VA audiological test conducted in July 2001 provided the 
following pure tone threshold results, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
20
45
LEFT
25
25
55
55

Average pure tone thresholds were 29 decibels in the right 
ear and 40 decibels in the left ear.  Speech recognition 
ability was noted as 98 percent in the right ear and 92 
percent in the left.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between zero and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between zero and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the left ear (based on this 
examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100.

There are various VA treatment records that discuss the 
veteran's hearing, but the specific decibel results are not 
provided.  Therefore, these records are not adequate for 
rating purposes pursuant to Diagnostic Code 6100.  
Nevertheless, the Board notes that these records do not 
indicate that the veteran's hearing declined significantly.
 
A VA audiological test conducted in June 2005 provided the 
following pure tone threshold results, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
50
60
LEFT
30
40
65
65

Average pure tone thresholds were 48 decibels in the right 
ear and 50 decibels in the left ear.  Speech recognition 
ability was noted as 82 percent in the right ear and 88 
percent in the left.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear (based on this 
examination) is III.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the left ear (based on this 
examination) is II.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code. 
With a numeric designation of III for the right ear and II 
for the left ear, the point of intersection on Table VII 
requires assignment of a noncompensable percent rating under 
diagnostic code 6100.

After reviewing the evidence of records, although the veteran 
has hearing loss, it is simply not of a degree that VA may 
compensate him.  The assignment of a rating for hearing loss 
is achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The RO has applied 
the rating schedule accurately and there is no basis for 
assignment of a higher evaluation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

The Board has considered the veteran's contention that his 
hearing loss warrants a compensable rating.  Mere contentions 
of the veteran, no matter how well meaning, without 
supporting medical evidence is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to evaluate his hearing 
loss or dispute the audiologic test results that are of 
record.  

The rating schedule is intended to take into consideration 
employment impairment, and there certainly is no evidence 
that he has been frequently hospitalized for hearing loss.  
Thus, the Board finds that consideration of this matter under 
the provisions relating to an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not appropriate.


ORDER

Service connection for cardiac dysrhythmia status post 
pacemaker insertion is granted.

A compensable initial rating for bilateral hearing loss is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the following claims on appeal is warranted.

With respect to the veteran's initial rating for prostatitis, 
the veteran perfected his appeal for this issue subsequent to 
the Board's remand.  The Board notes that he was last 
examined for this disorder in December 2003.  The purpose of 
this examination was to determine whether service connection 
for prostatitis was warranted, and not to determine the 
current disability rating.  Therefore, the Board finds that a 
current examination is necessary to adequately rating this 
disability.

With respect to the veteran's service connection claim for 
ulcers and duodenitis, the Board finds that an examination is 
required to determine whether the veteran's service-connected 
anxiety disorder caused or aggravates the veteran's claim 
ulcers and duodenitis.  [Parenthetically, the Board notes 
that the veteran is currently service connected for irritable 
bowel syndrome secondary to service-connected anxiety 
disorder.]  

In this regard, the Board notes that service connection may 
be granted for disability which is proximately due to or the 
result of service-connected disability.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice- connected disability by a 
service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen, 7 Vet. App. at 448.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The AMC should contact the veteran 
and request that he provide copies of any 
relevant medical evidence regarding his 
claim for an initial rating for 
prostatitis, and for service connection 
for a gastrointestinal disorder, claimed 
as an ulcer or duodenitis.  The AMC 
should attempt to obtain copies of any 
relevant records identified by the 
veteran. 

2.  Then, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an 
appropriately qualified medical 
specialist.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  An examiner, with appropriate 
expertise, must be requested to opine as 
to whether prostatitis is currently 
present and if so, whether it is 
manifested by: 

A)	continual urine leakage, post 
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring:
a)	wearing of absorbent materials, 
which must be changed less than 2 
times per day;
b)	wearing of absorbent materials, 
which must be changed 2 to 4 times 
per day; or
c)	wearing of absorbent materials, 
which must be changed more than 4 
times per day.  

B)	urinary frequency as follows: 
a)	daytime voiding interval 
between two and three hours, or 
awakening 
to void two times per night; 
b)	daytime voiding interval 
between one and two hours, or 
awakening to void three to four 
times per night; or 
c)	daytime voiding interval less 
than one hour, or awakening to void 
five or more times per night. 

C)	obstructed voiding as follows: 
a)	marked obstructive 
symptomatology (hesitance, slow or 
weak stream, decreased force of 
stream) with any one or combination 
of the following: post void 
residuals greater than 150 cc; 
uroflowmetry markedly diminished 
peak flow rate (less than 10cc/sec); 
recurrent urinary tract infections 
secondary to obstruction; or 
stricture disease requiring periodic 
dilatation every 2 to 3 months; or
b)	urinary retention requiring 
intermittent or continuous 
catheterization. 

D)	urinary tract infection as follows: 
a)	requiring long-term drug 
therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent 
intensive management; or
b)	with recurrent symptomatic 
infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), 
and/or requiring continuous 
intensive management. 

The examiner is also asked, to the extent 
possible, to distinguish which continual 
urine leakage, post surgical urinary 
diversion, urinary incontinence, stress 
incontinence, urinary frequency, 
obstructed voiding, and/or urinary tract 
infections are attributable to the 
service-connected prostatitis.  

3.  The RO should also make arrangements 
for the veteran to be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of any 
gastrointestinal disorder, specifically 
ulcers and duodenitis.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

Based upon the examination results, to 
include pertinent history reported by the 
veteran, and the claims folder review, 
the examiner should provide an opinion as 
to:

*	whether it is at least as likely as 
not that any diagnosed 
gastrointestinal disorder, 
specifically ulcers and/or 
duodenitis, is related to his active 
military service; or 

*	whether it is at least as likely as 
not that any current 
gastrointestinal disorder was caused 
or aggravated by his service-
connected anxiety disorder.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Undertake such additional development 
action as deemed proper with respect to 
the claim.  38 C.F.R. § 3.159(c).  
Following such development, if any, the 
AMC should review and readjudicate the 
claims.  If the claim remains denied, AMC 
shall issue the veteran a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


